Title: To Thomas Jefferson from Neil Jamieson, 14 July 1784
From: Jamieson, Neil
To: Jefferson, Thomas



Sir
New York July 14th. 1784

I am hopefull this will find you safe in France after a pleasant Passage. We got to this place Tuesday the 6th. Bob sett of the Saturday following with your 3 Horses. He was in good spirits, behaved exseding well, and I am persuaded there is not any danger in his doing as he was orderd. I supplyed him with money  in the Manner you was pleased to direct. I wrote Mr. Eppes by him letting him know the orders I had from you, which should be complyed with so far as the different Articles orderd can be got here, by first opportunity that may offer for Richmd.
With this you will find a Sketch of what I understood you wished to be furnished with, I wish it may be such as may lead to what you wish to be informed of. If any thing else is further Necessary that I can accomplish, you may command me at any time you think proper. In the mean time should any thing further Occur it will be sent. If this should hapen there may [be] some things repeated over again, as I have not time to keep Copy of this Sent you. I am with perfect respect Sir Your obd. & Hble Servt.,

Neil Jamieson


NB. The letter under cover from Edwd. Payne Esqr. London be so good as order to the Post Office. I beg you will excuse the freedom of puting it under your Care.


N J

